Citation Nr: 1140281	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  07-03 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for asthma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel

INTRODUCTION

The Veteran had active military service from March 1995 to March 2005.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2006 rating decision. 


FINDINGS OF FACT

1.  The Veteran's service-connected asthma is not shown to result in an FEV-1 of 55 percent predicted or less, an FEV-1/FVC ratio of 55 percent or less, monthly visits to a physician for required care of exacerbations, or at least 3 courses of systemic corticosteroids in any 12-month period.

2.  The Veteran's service-connected asthma is not shown to result in more than one attack per week with episodes of respiratory failure.


CONCLUSION OF LAW

The criteria for a rating greater than 30 percent for the Veteran's service-connected asthma have not been met. 38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 3.321(b) , 4.1, 4.3, 4.7, 4.97, DC 6602 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.
 
Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).
 
The Veteran filed a claim for service connection for asthma shortly after separating from service in 2005.  This claim was granted, and the Veteran was initially assigned a noncompensable rating by a February 2006 rating decision.  She appealed this decision and her asthma rating was subsequently increased to 30 percent by a December 2006 rating decision and made effective the day after she separated from service.  

The Veteran's bronchial asthma is currently rated under 38 C.F.R. § 4.97, Diagnostic Code 6602.  A 30 percent rating is assigned when pulmonary function testing (PFT) shows forced expiratory volume in one second (FEV-1) of 56 to 70 percent predicted, or a FEV-1 to forced vital capacity (FVC) ratio of 56 to 70 percent; or when treatment of bronchial asthma requires either daily inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication. 

A 60 percent is assigned when pulmonary function testing shows an either FEV-1 of 40 to 55 percent predicted, or a FEV-1/FVC ratio of 40 to 55 percent; or when treatment of the bronchial asthma requires either monthly (or more frequent) visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  

A 100 percent evaluation is assigned when pulmonary function testing shows either FEV-1 that is less than 40 percent predicted, or FEV-1/FVC less than 40 percent; or when there is either more than one attack per week with episodes of respiratory failure, or treatment of bronchial asthma requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications. 

VA evaluates pulmonary function test results based upon post-bronchodilation results.  See 61 Fed. Reg. 46720 (Sept. 5, 1996).  In so deciding, VA noted that The American Lung Association /American Thoracic Society Component Committee on Disability Criteria had recommended testing for pulmonary function after optimum therapy based upon reasoning that the results of such tests reflected the best possible functioning of an individual and were the figures used as the standard basis of comparison of pulmonary function.  It was also noted that using post-bronchodilation results would assure consistent evaluations.  Id.  at 46723. 

When the PFTs are not consistent with clinical findings, evaluation should generally be based on the PFTs.  Post-bronchodilator studies are required when PFTs are done for disability evaluation purposes with some exceptions; when evaluating based on PFTs.  Post-bronchodilator results are to be used unless they are poorer than the pre-bronchodilator results, then the pre-bronchodilator values should be used for rating purposes.  When the results of different PFTs (FEV-1, FVC, etc.) are disparate, the test result that the examiner states most accurately reflects the level of disability should be used for evaluation, and if the FEV-1 and the FVC are both greater than 100 percent, a compensable evaluation based on a decreased FEV-1/FVC ratio should not be assigned.  See 71 Fed. Reg. 52457-01 (Sept. 6, 2006). 

Applying the facts to the applicable diagnostic criteria, the Board finds that the criteria for a rating greater than 30 percent for the Veteran's service-connected bronchial asthma have not been met for any time during the appeal period.  

Pulmonary function testing during the course of the Veteran's appeal has not shown an FEV-1 of 55 percent predicted or less, or an FEV-1/FVC of 55 percent or less.  Treatment of the Veteran's service-connected bronchial asthma has not and does not require either monthly visits to a physician for required care of exacerbations, or at least 3 courses of systemic corticosteroids in any 12 month period.  Additionally, there is no indication that the Veteran's bronchial asthma has caused more than one attack per week with episodes of respiratory failure. 

None of the three PFT tests during the course of the Veteran's appeal has shown either an FEV-1 of 55 percent predicted or less, or an FEV-1/FVC ratio of 55 percent or less.  The following is a list of the relevant results from the three PFTs:

Date
FEV-1 percent predicted
FEV-1/FVC ratio 
May 2005
73.4 (post-bronchodilator)
71
January 2006
78.7 (post-bronchodilator)
75
June 2010
74 (without bronchodilator)
75

As such, at no time did a PFT result in an FEV-1 of 55 percent predicted or less, or an FEV-1/FVC ratio of 55 percent or less.  

In her February 2007 substantive appeal, the Veteran asserted that she believed that a 60 percent rating was warranted for her asthma, arguing that the PFTs from her time in the military had not been reviewed.  However, for rating purposes, the critical evidence in evaluating a disability for VA benefits purposes are the current findings, as VA disability ratings are intended to compensate for the impairment of civilian employment, not impairment while in the military.  See 38 C.F.R. § 4.1.  

Therefore, while records of in-service treatment may useful from a historical perspective, they do not address the condition of a disability after service and are therefore less probative to the Veteran's current condition than are contemporary medical which are generated during the course of the Veteran's appeal.  This is particularly true here, as the Veteran was given a VA examination within two months of separating from service, which found her asthma to be mild.

The Board finds that this PFT, which was conducted within two months of the Veteran's separation from service, is more probative to the assessment of the severity of the Veteran's bronchial asthma at separation than are the in-service PFTs which were conducted years earlier, particularly in light of the fact that there is no allegation that the Veteran's bronchial asthma materially improved between her separation and her first post-service VA examination.  As such, the in-service PFTs will not be specifically discussed.  

Therefore, a rating in excess of 30 percent is not warranted based on the results of pulmonary function testing.

With respect to physician visitations for care of exacerbations, VA treatment records show that the Veteran has been treated for asthma-related complaints throughout the course of her appeal.  However, the Veteran does not contend, and the evidence does not show, that her bronchial asthma has required monthly visits to a physician for required care of exacerbations.

The evidence (both lay and medical) confirms that the Veteran has been prescribed medication to treat her service connected bronchial asthma.  This medication includes oral bronchodilator therapy, inhalational anti-inflammatory medication, and even corticosteroids, among others; and the prescribed medication is one of the main reasons that a 30 percent rating was assigned under DC 6602.  

However, there is simply no lay or medical evidence showing that the Veteran's bronchial asthma has required at least three courses of systemic corticosteroids in any twelve month period; and therefore, a higher rating is not warranted based upon the frequency of prescribed systemic corticosteroids. 

The Veteran has asserted throughout her appeal that she is unable to function on a daily basis without using Advair and inhalers, which she indicated were daily oral corticosteroids.  She alleged that if she did not take this medication on a daily basis she would start to wheeze and loose her breath; and consequently, she believes that a 60 percent rating is warranted.  However, while the Veteran is correct that Advair is a corticosteroid, it is not actually a systemic corticosteroid as contemplated by the rating schedule for a higher rating.  

The treatment records have been reviewed, but the records simply do not show that the Veteran has required at least three courses of systemic corticosteroids in any twelve month period; rather she has consistently been prescribed a variety of bronchodilators and non-systemic corticosteroids.  

According to a March 2010 VA treatment record, the Veteran did reportedly receive prednisone from an outside provider.  The Board accepts this report as accurate, and will therefore accept that the Veteran was given a single course of systemic corticosteroids to treat a flare-up of her bronchial asthma.  However, from a review of the VA medication records this appears to have been a single course of treatment and thus falls short of the three courses of treatment in a twelve month period that would be required for a higher rating.  There is no other indication in the Veteran's claims file that she has required any additional treatment.  In fact, at her most recent VA examination in June 2010 the examiner specifically indicated that the Veteran did not require either oral steroids, parenteral steroids or other immunosuppressive treatment. 

Additionally, there has been no showing that the Veteran's bronchial asthma has caused respiratory failure as would be required for a 100 percent rating.  For example, at the June 2010 VA examination, the examiner noted that there had been no instances of respiratory failure on account of the Veteran's bronchial asthma. 

As such, a rating in excess of 30 percent for bronchial asthma is not warranted based on the Veteran's medication. 

Overall, the Board finds that the criteria of DC 6602 fully addresses the symptomatology and severity of the Veteran's bronchial asthma, as measured by pulmonary functioning, the frequency and need for required physician care, and the frequency and need for prescribed medication.  The Board is of the opinion that the clinical findings of VA physicians, who have specialized training in evaluating bronchial asthma and rely upon objective testing such as PFTs, greatly outweigh the lay contentions and observations in this case which merely describe symptoms that are consistent with bronchial asthma. 

Because the schedular rating criteria have not been met for a rating in excess of 30 percent for bronchial asthma, the Veteran's claim is denied on a schedular basis.

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's bronchial asthma that would render the schedular criteria inadequate.  The Veteran's asthma clearly impairs her respiratory capacity and requires the use of daily medication, but these symptoms are precisely what are expected of asthma that is rated as 30 percent disabling.  Therefore, the Veteran's symptoms are contemplated in the rating assigned, and it is not found that her disability met the "governing norms" of an extraschedular rating.  Accordingly, an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  

As such, the Veteran's claim is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In this case, the Veteran's claim for service connection for bronchial asthma was granted.  She then appealed the downstream issue of the rating that had been assigned.  Under these circumstances, since the original claim was granted, there are no further notice requirements under the aforementioned law with regard to that issue.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the Veteran was offered the opportunity to testify at a hearing before the Board, but she declined.  The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file).  Furthermore, VA outpatient treatment records were obtained, and the Veteran submitted statements on her behalf.  The Veteran has also not identified receiving any private treatment for her asthma, despite being asked.  

In a March 2010 VA treatment record it was noted that the Veteran had been prescribed prednisone by an outside provider.  The Board recognizes that records from this treatment have not been obtained.  However, a remand is not always necessary to seek any treatment records.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  In this case, the Board has accepted that the Veteran was in fact prescribed prednisone and has included such consideration in its analysis.  However, this prescription appears to have been made in an emergency situation, and does not appear to be part of any ongoing treatment.  Thus, because the Board has accepted as true the very information that would be contained in this treatment record (namely that the Veteran sought treatment for an exacerbation of her service connected bronchial asthma and was prescribed prednisone), a remand is considered unnecessary as no benefit would flow to the Veteran and such a remand would only serve to unduly delay the adjudication of the Veteran's claim.  See id.

Therefore, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the veteran in adjudicating this appeal.
  


ORDER

An initial rating in excess of 30 percent for asthma is denied.


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


